DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on November 4, 2021.  As directed by the amendment: claims 23, 33, 36, 39, and 41 have been amended, claims 1-22 and 40 have been canceled, and new claim 43 has been added.  Thus, claims 23-39 and 41-43 are presently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 36 is rejected because it is not clear how the resilient element formed in the forehead stem and over which the guide bar is guided, can also be what forms the connection between the guide bar and the forehead rest.  For purposes of examination, and to be consistent with the disclosure of the specification, it is assumed that the resilient element of claim 36 is a separate resilient element than the resilient element of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23-25, 28-30, 39, and 41-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eifler et al. (US 8,967,148).
As to claim 23, Eifler discloses a forehead support (Figs. 16A-16B) for supporting a respiratory mask 1 (mask body 1 shown in Fig. 1C), wherein the forehead support comprises a stem 8 (forehead rest shaft 8) and a forehead rest 6, the forehead rest 6 (forehead rest support 6) comprising a single straight guide bar 7 (arm 7, Fig. 16A) which is configured to be guided over a resilient element 12 which is formed in the forehead support stem 6 (see Figs. 16A and 16B, col. 8, ln. 41-60).  

As to claim 25, Eifler discloses that the forehead support stem 8 is forked with a first stem portion and a second stem portion, the resilient element 12, 12a being formed between the first stem portion and the second stem portion (see annotated Fig. 16B below pointing out the two portions of the “fork”).  

    PNG
    media_image1.png
    410
    466
    media_image1.png
    Greyscale

As to claim 28, Eifler discloses that the guide bar 7 lies on the resilient element 12 , the resilient element supporting and limiting the guide bar (the guide bar/arm 7 lieson the surface of resilient element 12 at nose 12b, see Fig. 16B, col. 8, ln. 52-55).  
As to claim 29, Eifler discloses that the first stem portion and the second stem portion each comprise at least one bearing face for supporting the resilient element 12 

    PNG
    media_image2.png
    410
    473
    media_image2.png
    Greyscale

As to claim 30, Eifler discloses that the first stem portion and the second stem portion are configured and formed as an operating element (lever 12 acts as an operating element for adjusting the position of forehead rest 6, col. 8, ln. 41-60).  
As to claim 39, Eifler discloses a forehead support (Figs. 16A-16B) for supporting a respiratory mask (mask body 1 shown in Fig. 1C), wherein the forehead support comprises a forehead support stem 8 (forehead rest shaft 8) and a forehead rest 6, the forehead rest 6 (forehead rest support 6) comprising a single straight guide bar 7 (arm 7, Fig. 16A) and the forehead support stem 8 being forked with a first stem portion and a second stem portion and a resilient element 12 in the form of a spring formed between 

    PNG
    media_image1.png
    410
    466
    media_image1.png
    Greyscale

As to claim 41, Eifler discloses a forehead support (Figs. 16A-16B) for supporting a respiratory mask (mask body 1 shown in Fig. 1C), wherein the forehead support comprises a forehead support stem 8 (forehead rest shaft 8) and a forehead rest 6, the forehead rest 6 (forehead rest support 6) comprising a single straight guide bar 7 (arm 7, Fig. 16A) which (ii) is configured to be guided over a resilient element 12 which is formed in the forehead support stem 8, the straight guide bar 7 being movably and lockably arranged in the forehead support stem 8 (via lever 12c, see Figs. 16A-16B and col. 8, ln. 41-60).  
As to claim 42, Eifler discloses a respiratory mask, wherein the respiratory mask comprises the forehead support of claim 23 (mask body 1 is shown in Fig. 1C).  
.     
Claims 23, 25-27, 31-33, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2011/0094516).
As to claim 23, Chang discloses a forehead support (Fig. 1) for supporting a respiratory mask 3, wherein the forehead support comprises a stem 51 (the “stem” includes the adjuster housing 51 and the neck portion connecting it to the mask body 3, see Fig. 1) and a forehead rest 61 (forehead abutment member 61, paragraph [0019]), the forehead rest 61 comprising a single straight guide bar 62 which is configured to be guided over a resilient element 53 which is formed in the forehead support stem 51 (see Fig. 5, shank 62 has groove 63 which slides over locking member 55 of actuating member 53, which is resiliently movable via its spring 54, see paragraphs [0028]-[0029]).  
As to claim 25, Chang discloses that the forehead support stem is forked (see annotated Fig. 1 below) with a first stem portion 51 and a second stem portion 53 (it is noted that the broadest reasonable interpretation of the claim does not require that the stem portions be respective arms of the “forked” structure; thus any two portions of the stem can be considered first and second stem portions), the resilient element 55, 54 being formed between the first stem portion 51 and the second stem portion 53 (see Fig. 1, Fig. 5).  

    PNG
    media_image3.png
    593
    659
    media_image3.png
    Greyscale

As to claim 26, Chang discloses that the second stem portion 53 comprises at least one locking pin 551 (butt end 551 of locking member 55 forms two “locking pins”, Fig. 4, paragraph [0029]).  
As to claim 27, Chang discloses that the second stem portion 53 comprises at least one guide projection 552 (stem portion 552 of locking member 55), at least one locking pin 551 (butt end 551 forms two “locking pins”) being formed on the at least one guide projection 552 (see Fig. 4, paragraph [0029]).  

As to claim 32, Chang discloses that the guide bar 62 comprises recesses (groove portions 631, see Fig. 1 and Figs. 5-7, paragraph [0027]).  
As to claim 33, Chang discloses that the forehead support is forked (see annotated Fig. 1 below) and locking pins (butt end 551 of locking member 55 forms two locking pins on either side of the stem portion 552, see Fig. 4) comprised in a first/second stem portion 53 of the forked forehead support stem are adapted to engage into the recesses 631 of the guide bar 62 (paragraph [0027]), to delimit the guide bar 62 laterally and to center the guide bar 62 on the resilient element 54 (see Fig. 5 where shank is aligned centrally over spring 54, it is noted that the broadest reasonable interpretation of the claim does not require that the stem portions be respective arms of the “forked” structure; thus any two portions of the stem can be considered first and second stem portions). 

    PNG
    media_image3.png
    593
    659
    media_image3.png
    Greyscale

As to claim 38, Chang discloses that the resilient element 55 comprises a groove (see annotated Fig. 4 below where the groove is formed on the surface of the stem 552 between the disk 530 and the butt end 551) which is adapted to guide the resilient element 55 in the guide bar 62 (paragraph [0059]).  

    PNG
    media_image4.png
    454
    739
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2011/0094516), in view of Sprinkle et al. (US 2004/0182398).
As to claim 34, Chang discloses the claimed invention except that the forehead rest is movably connected to the guide bar.  However, Sprinkle teaches a forehead rest that is movably connected to its guide bar 142 (forehead rest/adjuster 140 has a forehead strap portion 190 (Fig. 16- 18) that is moveable relative to arcuate portion 142 via a pivoting connection at hook 170 and pin 188 (see Fig. 17, paragraph [0081]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the forehead support of Chang so that the connection between the forehead rest and guide bar is a pivotable connection, as taught by Chang, in order to provide a greater degree of adjustability to the forehead support for comfortably conforming to the particular patient’s anatomy. 
As to claim 35, Chang discloses the claimed invention except that the forehead rest is flexibly adjustable, a tilting movement of the forehead rest relative to the longitudinal axis of the guide bar being adjustable in an angle between 1 and 30°.  However, Sprinkle teaches a forehead rest that is flexibly adjustable, a tilting movement of the forehead rest relative to the longitudinal axis of its guide bar being adjustable in an angle between 1 and 30° (forehead strap portion 190 is adjustable relative to the guide bar/arcuate portion 142 via resilient hook 170 and pin 188, see Fig. 17, paragraph [0081]; further, it is apparent from the structure of the hook and pin 170, 188 that it is capable of being adjusted to an angle within the claimed range, since the user can choose the angle based on their facial anatomy). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the forehead 
As to claim 36, Chang discloses the claimed invention except that a connection between the forehead rest and the guide bar is formed by the resilient element (as best understood to mean “a second resilient element”, see 112 (b) rejection above).  However, Sprinkle teaches a connection between a forehead rest and a guide bar comprising a resilient element 170 (forehead strap portion 190 (Fig. 16-18) is connected to the guide bar/arcuate portion 142 via resilient hook 170 and pin 188, see Fig. 17, paragraph [0081]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the forehead support of Chang so that the connection between the forehead rest and guide bar is a pivotable connection having a resilient element/hook, as taught by Chang, in order to provide a greater degree of adjustability to the forehead support for comfortably conforming to the particular patient’s anatomy. 
As to claim 37, Chang discloses the claimed invention except that a connection between the forehead rest and the guide bar comprises a ball joint or a pivot joint.  However, Sprinkle teaches a connection between a forehead rest and a guide bar comprising a pivot joint (forehead strap portion 190 (Fig. 16-18) is connected to the guide bar/arcuate portion 142 via a pivot joint about pin 188, see Fig. 17, paragraph [0081]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the forehead support of Chang so that the connection . 
Response to Arguments
Applicant’s arguments with respect to claims 23-39 and 41-43 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785